                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                           No. CV 18-436 MV/CG

NATIONAL SPECIALTY
INSURANCE COMPANY, et al.,

              Defendants.

             ORDER TO NOTIFY THE COURT OF STATUS OF SERVICE

       THIS MATTER is before the Court on review of the record. The record indicates

that Plaintiff filed its Complaint against Defendants on May 9, 2018. (Doc. 1). A summons

was issued on May 11, 2018, and was returned executed on May 15, 2018. (Doc. 4). The

Court issued an Order to Show Cause on August 20, 2018, ordering Plaintiff to show why

this case should not be dismissed for want of prosecution for Plaintiff’s failure to serve the

Complaint and Summons on Defendants. (Doc. 5). Plaintiff filed a Response to Court’s

Order to Show Cause on August 30, 2018, explaining that it would take prompt action to

complete service. (Doc. 6).

       Pursuant to Plaintiff’s motion, an Entry of Default Judgment was entered by the

Clerk of Court on August 31, 2018, against Defendant Dancar Energy Construction.

(Docs 8, 9). The docket reflects that no further action has been taken by Plaintiff regarding

the remaining Defendant, National Specialty Insurance Company, since the Court’s first

Order to Show Cause issued on August 20, 2018, (Doc. 5).

       IT IS THEREFORE ORDERED that, on or before October 24, 2018, Plaintiff shall

notify the Court in writing of the status of service on Defendant National Specialty
Insurance Company.

     IT IS SO ORDERED.



                         _____________________________________
                         THE HONORABLE CARMEN E. GARZA
                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                2
